I dissent. 1. Continuance is fully sufficient and ought to have been granted. Absent witness would have corroborated defendant, who testified in his own behalf, as to the knife in hands of deceased, and the attack by deceased and his brother.
2. Charge was not sufficient on self-defense against the attack of the two brothers.
3. The court should have permitted exceptions to the speech of county attorney at time of making it, and not required defendant's counsel to wait termination of county attorney's argument. Besides, the speech was clearly improper.